DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 110567478 A). The citations are drawn to the translated document unless otherwise noted.
Regarding claim 1, Wang teaches a method of avoiding collision of an unmanned aerial vehicle with an obstacle, the method comprising: calculating two potential fields using current positional information of the unmanned aerial vehicle, a target point that is set, and positional information of the obstacle measured by a sensor (see Page 3 Paragraphs 1-2 for the method comprises the steps of constructing a two-dimensional space model for the unmanned vehicle to run, positioning coordinates of a starting point, an obstacle and a target point of the unmanned vehicle in the two-dimensional space model, determining the number n of the obstacles, and determining the running step length l of the unmanned vehicle establishing a virtual potential field formed by superposing a repulsive force field generated by the obstacle on the unmanned vehicle and a gravitational field generated by the target point on the vehicle, wherein acting force generated by the virtual potential field on the unmanned vehicle guides the unmanned vehicle to move towards the target; see also Page 2 Paragraph 1 wherein the path planning is a core technology in the field of unmanned vehicle research, and means that an unmanned vehicle plans a collision free path from a starting point to a target point according to running environment information detected by various sensors, so that the optimization of the path is realized); 
computing an attractive force and a repulsive force by differentiating the computed potential fields, respectively (see Page 7 Paragraphs 5-7 wherein (1) Constructing the running space of the unmanned vehicle, determining the positions of the starting point and the target point of theunmanned vehicle, the gain coefficients alpha and beta of the attraction and the repulsion, the number n of the obstacles and the influence distance rho of the obstacles safe distance ρs. And the running step length l of the unmanned vehicle. (2) And establishing a virtual potential field and respectively calculating the sizes of the attractive force and the repulsive force. (3) And calculating the magnitude of the resultant force);
computing a direction of a potential force that results from adding up the computed attractive force and repulsive force (see Page 4 Paragraph 11 wherein the method is mainly improved aiming at the defects of the traditional manual potential field method, when the unmanned vehicle falls into the local minimum value point in the driving process, the direction of repulsion force is changed by adding a variable coefficient to the component of the repulsion force function, so that the direction of resultant force is changed, the unmanned vehicle jumps out of the local minimum value point, and the unmanned vehicle continues to move towards a target point); 
and performing control that brings about a change from the computed direction of the potential force to a direction in which the unmanned aerial vehicle moves (see Page 4 Paragraph 11 wherein the direction of resultant force is changed, the unmanned vehicle jumps out of the local minimum value point, and the unmanned vehicle continues to move towards a target point).  
Regarding claim 2, Wang teaches the method according to claim 1, wherein the potential field in the computing of the potential field includes an attractive potential field that is computed with the current positional information of the unmanned aerial vehicle and the target point that is set and a repulsive potential field that is computed with the current positional information of the unmanned aerial vehicle and a positional information of the obstacle, and the attractive potential field is computed using the following equation: Equation 
    PNG
    media_image1.png
    145
    593
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    79
    614
    media_image2.png
    Greyscale
 (see Page 3 Paragraph 13 wherein the distance between the unmanned vehicle and a target point is determined, alpha is a gain coefficient corresponding to the safe distance; see also Page 7 Paragraph 5 wherein determining the positions of the starting point and the target point of the unmanned vehicle, the gain coefficients alpha and beta of the attraction and the repulsion, the number n of the obstacles and the influence distance rho of the obstacles safe distance ρ; see also Paragraphs 0032-0035 of the Original Non-translated Document of CN110567478A wherein for equivalent corresponding equations 
    PNG
    media_image3.png
    46
    117
    media_image3.png
    Greyscale
,  
    PNG
    media_image4.png
    25
    286
    media_image4.png
    Greyscale
 . 
	Regarding claim 3, Wang teaches the method according to claim 2, wherein an attractive force is computed from the attractive potential field, and the attractive force is computed using the following equations: Equation  
    PNG
    media_image5.png
    102
    206
    media_image5.png
    Greyscale
(see Paragraph 0033 of the Original Non-translated Document of CN110567478A wherein the gravitational or attractive force is calculated using the equation 
    PNG
    media_image6.png
    22
    221
    media_image6.png
    Greyscale
).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Although Wang teaches the elements of claims 1-3 of the instant application, as discussed above, Wang fails to teach the specific steps of claims 4-6. 
Regarding claim 4, for example, Wang teaches the method according to claim 3, but fails to teach wherein the repulsive potential field is computed using the following equations: Equation

    PNG
    media_image7.png
    193
    546
    media_image7.png
    Greyscale

Equation 
    PNG
    media_image8.png
    240
    567
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    160
    576
    media_image9.png
    Greyscale

Regarding claim 5, Wang fails to teach the method according to claim 4, wherein a repulsive force is computed from the repulsive 10potential field, and the repulsive force is computed using the following equations:
Equation

    PNG
    media_image10.png
    89
    339
    media_image10.png
    Greyscale


    PNG
    media_image10.png
    89
    339
    media_image10.png
    Greyscale

Regarding claim 6, Wang fails to teach the method according to claim 5, wherein a change in a position of the unmanned aerial vehicle is computed for a given time, the coefficient of the repulsive force is reduced in a case where the computed change in the position 10of the unmanned aerial vehicle is smaller than a setting value, and the case where the computed change in the position of the unmanned aerial vehicle is smaller than the setting value for the given time is one of a case where the obstacle is positioned between the unmanned aerial vehicle and the target point, and the unmanned aerial vehicle, the obstacle, and the target point are on the same line, a case where the unmanned aerial vehicle moves toward the target point and obstacles are 26positioned to the left and right, respectively, of a moving path, and a case where the target point is positioned within a range where the obstacle exerts an influence and the repulsive force that is generated by the obstacle is greater than the attractive force that is generated by the target point.
For at least these reasons, one of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Wang with the elements of applicant’s invention, as claimed. Thus, claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (CN105717942B) teaches the present invention proposes a kind of unmanned vehicle space barrier-avoiding method and the online planning method of introductory path, this method is a kind of direct barrier-avoiding method of dynamic space bored based on three-dimensional velocity obstacle, the insertion point of avoidance and avoidance direction can be provided, and be combined with path planning method, it can realize the planning again of the online flight path of unmanned vehicle. Barrier-avoiding method mainly includes the following steps that: (1) Three-dimensional velocity obstacle cone is built, (2) Judge with the collision prevention of three-dimensional velocity obstacle coning row, (3) Avoidance direction is solved, (4) Solve avoidance point. The online planning method of introductory path is that the avoidance direction that is solved with aforementioned barrier-avoiding method and avoidance point are used as the primary condition that curved path is planned online and carry out the method that path is planned online.
Yang (CN106647812B) teaches the invention proposes the unmanned vehicle space barrier-avoiding methods analyzed based on conformal projection, method includes the following steps: building three-dimensional velocity obstacle cone, judge with three-dimensional velocity obstacle coning row collision prevention, it establishes space velocity obstacle spherical crown and solves spherical crown parameter, conformal projection is carried out to space velocity obstacle ball and then solves avoidance direction, and solves avoidance point. This method can determine that unmanned vehicle to the minimum speed deflection vector direction for threatening avoiding obstacles, simplifies more threat avoiding obstacles analyses. The conflict-free problem under the conditions of more threat barriers is handled using this method, is had many advantages, such as simple, intuitive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         
/FREDERICK M BRUSHABER/               Primary Examiner, Art Unit 3665